Citation Nr: 1037152	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-24 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canadaigua, New 
York


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical 
expenses incurred at a private medical facility on December 7, 
2007.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1973 to April 1976.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2008 by the Department of Veterans 
Affairs Medical Center (VAMC) in Canadaigua, New York.
  
The Veteran requested a Travel Board hearing in conjunction with 
this current claim.  The hearing was scheduled and subsequently 
held in August 2010 before the undersigned Veterans Law Judge 
(VLJ).  The Veteran testified at the hearing and the transcript 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he is entitled to payment or 
reimbursement of the medical expenses he incurred on December 7, 
2007 at Strong Memorial Hospital (SMH).  

By way of history, the VAMC denied the Veteran's claim in a 
decision dated June 2008 on the grounds that he failed to timely 
submit his claim under the Veterans Millennium Health Care and 
Benefits Act.  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000-17.1008 (2009).  The Veteran was notified of this 
decision and timely perfected an appeal.

Preliminarily, the Board notes that the Veteran is service-
connected for anxiety disorder with depressive disorder.  The 
Veteran's psychiatric disability was rated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9400, 
effective June 28, 2006.  Effective May 20, 2008, the Veteran's 
psychiatric disability was evaluated under Diagnostic Code 9400 
as 70 percent disabling.  The Veteran submitted a statement in 
support of the current claim dated June 2008 in which he 
indicated that he went to the emergency room on December 7, 2007 
for mental health care, to include treatment of panic attacks.  
To date, however, the VAMC has not evaluated the Veteran's claim 
for payment or reimbursement for unauthorized medical expenses 
under 38 U.S.C.A. § 1728.  See also, 38 C.F.R. § 17.52(a).  

Accordingly, a remand is required in this case to afford the 
VAMC the opportunity to evaluate the Veteran's claim for 
payment or reimbursement for unauthorized medical expenses 
under 38 U.S.C.A. § 1728 in the first instance.  See also, 
Zimick v. West, 11 Vet App. 45, 49 (1998).  The VAMC is advised 
that a claim for payment or reimbursement for unauthorized 
medical expenses under 38 U.S.C.A. § 1728 must be filed within 
two years after the date the care or services were rendered.  
38 C.F.R. § 17.126. 

In light of the Board's decision to remand the Veteran's claim, 
the VAMC should provide the Veteran with a duty-to-inform 
notice regarding his claim for payment or reimbursement for 
unauthorized medical expenses under 38 U.S.C.A. § 1728.  The 
Veteran should also be contacted and asked to provide or 
authorize VA to obtain any and all private treatment records 
from SMH in connection with the December 7, 2007 episode of 
care.  All efforts to obtain these records should be documented 
in the duplicate combined health record (CHR) and a negative 
response should be included in the duplicate CHR if no such 
records exist.

Accordingly, the case is REMANDED for the following action:

1.  Send a duty-to-inform notice to the 
Veteran pursuant to the Veterans Claims 
Assistance Act.  The notice letter must 
provide information about the type of 
evidence necessary to establish payment or 
reimbursement for unauthorized medical 
expensed under 38 U.S.C.A. § 1728.  

2.  Contact the Veteran and ask him to 
provide or authorize VA to obtain any and 
all private treatment records from Strong 
Memorial Hospital in connection with the 
December 7, 2007 episode of care.

3.  Thereafter, the VAMC should ensure that 
the development above has been completed in 
accordance with the remand instructions and 
then readjudicate the Veteran's claim under 
38 U.S.C.A. § 1728.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

